Title: James Leitch to Thomas Jefferson, 20 August 1813
From: Leitch, James
To: Jefferson, Thomas


          
            Sir, Charlottesville Aug. 20th 1813
            At your request I take the liberty of Sending your you your account with Saml: & Jas Leitch to the 1st Inst at which time our partnership expired—you will not consider this as an application at this time for the Ballance but will consult your own Convenience in dischargeing the Same—your Draft on
			 Gibson & Jefferson was duly paid for which I consider myself under Obligations to you—
            I expect in the course of this week & next a general Supply of Groceries together with other articles Should you do me the favour to continue your Custom I should be happy at all times to furnish you on the best terms I can afford
            respectfully your Oblgd FriendJas Leitch
          
          
            P.S. owing to your being debited with Principle & Int on yr note to Dinsmore at the time it was assigned to us & Int calculated on that amt untill paid you will observe a Difference which if you will be good enough to inform me shall be placed to your Credit
          
        